Exhibit 10.01










THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of November 8, 2006 (this
“Amendment”), is by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia
corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed under
the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and
individually, a “Borrower”), each of the Domestic Subsidiaries of the Borrower
from time to time party hereto (the “Domestic Guarantors”), ALLIANCE ONE
INTERNATIONAL AG (formerly known as DIMON International AG), a Swiss corporation
(“DIAG”; together with the Company and the Domestic Guarantors, collectively the
“Guarantors” and individually, a “Guarantor”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).




W I T N E S S E T H:




WHEREAS, pursuant to the Credit Agreement dated as of May 13, 2005 (as
previously amended or modified and as further amended, restated or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement) among the Borrower, the Guarantors, the Lenders, and the
Administrative Agent, the Lenders have extended commitments to make certain
credit facilities available to the Borrower;




WHEREAS, the Credit Parties have requested and the Lenders agree to amend
certain provisions of the Credit Agreement, subject to the terms hereof.




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




SECTION 1

AMENDMENT




SECTION 1.1.       Amendment to Section 5.2(d).  Section 5.2(d) is hereby
amended and restated in its entirety to read as follows:




(d)        within forty-five (45) days after the end of each calendar month
(commencing with the calendar month of October 31, 2006), a certificate of a
Responsible Officer of the Company certifying the levels of Committed
Inventories, Uncommitted Inventories and the gross inventories of the Company
and its Subsidiaries, as of the last day of such calendar month;




SECTION 1.2.      Amendment to Sections 6.14.  Sections 6.14 is hereby amended
and restated in its entirety to read as follows:




-1-







Section 6.14     Maximum Uncommitted Inventories.  




The Credit Parties shall not permit the Uncommitted Inventories to exceed
$150,000,000 in the aggregate at all times.  




SECTION 2

CONDITIONS TO EFFECTIVENESS




SECTION 2.1.      Effective Date.  This Amendment shall be and become effective
as of the date hereof when all of the conditions set forth in this Subpart 2.1
shall have been satisfied (in form and substance reasonably acceptable to the
Administrative Agent).




SUBSECTION 2.1.1  Executed Amendment.  Receipt by the Administrative Agent of a
copy of this Amendment duly executed by each of the Credit Parties and the
Required Lenders.




SUBSECTION 2.1.2  Fees.  The Administrative Agent shall have received from the
Borrowers the aggregate amount of fees payable to the Administrative Agent on
behalf of the Lenders approving this Amendment.







SECTION

REPRESENTATIONS AND WARRANTIES




SECTION 3.1.      Representations and Warranties.  Each of the Credit Parties
represents and warrants as follows:




(a)          It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.




(b)          This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).




(c)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.




-2-







(d)          The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof except for those
which expressly relate to an earlier date.




(e)          After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.




(f)          The Security Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.




(g)          Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 




SECTION 4

MISCELLANEOUS




SECTION 4.1.      Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.




SECTION 4.2.      Instrument Pursuant to Credit Agreement.  This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.  




SECTION 4.3.      Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.




SECTION 4.4.      Amended Terms.  The term “Credit Agreement” as used in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement and the other Credit Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.




SECTION 4.5.      Survival.  Except as expressly modified and amended in this
Amendment, all of the terms and provisions and conditions of each of the Credit
Documents shall remain unchanged.  







-3-







SECTION 4.6.      Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees, expenses and retainer amounts of the Administrative Agent’s
legal counsel and financial consultants.




SECTION 4.7.      Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.




SECTION 4.8.      Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).




SECTION 4.9.      Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.




SECTION 4.10.      General Release.  In consideration of the Lenders entering
into this Amendment, each Credit Party hereby releases the Administrative Agent,
the Lenders, and the Administrative Agent's and the Lenders' respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof,
except, with respect to any such person being released hereby, any actions,
causes of action, claims, demands, damages and liabilities arising out of such
person’s gross negligence, bad faith or willful misconduct.




SECTION 4.11.      Waiver of Jurisdiction; Service of Process; Waiver of Jury
Trial; Arbitration.  The jurisdiction, service of process, waiver of jury trial
and arbitration provisions set forth in Sections 9.14, 9.15 and 9.18 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.




[Balance of Page Intentionally Left Blank].










-4-











ALLIANCE ONE INTERNATIONAL, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT







Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




COMPANY:                                                   ALLIANCE ONE
INTERNATIONAL, INC.




By:          /s/   B. Lynne Finney

Name:     B. Lynne Finney

Title:       Assistant Treasurer




By:          /s/   Joel Thomas

Name:     Joel Thomas

Title:       Treasurer







DUTCH BORROWER:                                  INTABEX NETHERLANDS B.V.




By:          /s/   B. Lynne Finney

Name:     B. Lynne Finney

Title:       Assistant Treasurer




By:          /s/   James A. Cooley

Name:     James A. Cooley

Title:       Chief Financial Officer










DOMESTIC GUARANTORS:                       [NONE]







FOREIGN GUARANTORS:                          ALLIANCE ONE INTERNATIONAL AG




By:          /s/   Joel Thomas

Name:     Joel Thomas

Title:       Authorized Signer




By:          /s/   James A. Cooley

Name:     James A. Cooley

Title:       Authorized Signer




-5-







ADMINISTRATIVE AGENT

AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender  




By:      /s/  Jorge A. Gonzalez 

Name: Jorge A. Gonzalez

Title: Managing Director







-6-








































































